DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/404,135 filed on August 17, 2021.  Claims 1-9 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 17, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear which of the two embodiments claim 1 is directed to. Lines 6-11 recite “wherein the second portion of the first resilient biasing member is attached to a wedge member, wherein the wedge member is in contact with an engagement member, and wherein the engagement member is movable between a first position in which it is connected with the output shaft for rotationally coupling the input shaft to the output shaft and a second position in which it is disconnected from the output shaft for rotationally decoupling the input shaft from the output shaft”. These limitations are specific to the embodiment of Figs. 1-4C which includes the wedge member 20 and the engagement member 8 in contact with an engagement member, and wherein the engagement member is movable between a first position (see Figs. 2A-2B and paragraph [0057]) in which it is connected with the output shaft for rotationally coupling the input shaft to the output shaft and a second position (see Figs. 3A-3D and paragraph [0060]) in which it is disconnected from the output shaft for rotationally decoupling the input shaft from the output shaft. However, lines 16-20 of claim 1 recite “wherein the assembly is configured such that, in a high torque mode, when the input shaft is rotated in the first direction the first resilient biasing member is compressed by a relatively high amount such that the input shaft rotates relative to the output shaft, thereby moving or urging the engagement member so as to engage a housing to prevent or inhibit rotation of the input shaft relative to the housing.”  This limitation is specific to the embodiment of Figs. 5A-6E which is configured such that, in a high torque mode, when the input shaft is rotated in the first direction the first resilient biasing member is compressed by a relatively high amount such that the input shaft rotates relative to the output shaft, thereby moving or urging the engagement member so as to engage a housing to prevent or inhibit rotation of the input shaft relative to the housing as described in paragraphs [0066]-[0075]. There does not appear to be an embodiment disclosed that includes an engagement member that is movable to a position in which it is disconnected from the output shaft for rotationally decoupling the input shaft from the output shaft and can also engage a housing to prevent or inhibit rotation of the input shaft relative to the housing, and it is not clear how the device would be configured in order to provide these two different functions.  
Claims 2-8 are similarly indefinite since they refer back to claim 1.
Claim 5 recites “an engagement member” and “a housing” in line 11. The claim does not particularly point out that this is referring to the same engagement member and housing recited in lines 7-8 and 19-20, respectively, of claim 1. It is suggested that in claim 5, line 11 “moving an engagement member so as to engage a housing” should be changed to --moving the engagement member so as to engage the housing--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,640,092 (Neal) in view of U.S. Patent No. 4,901,831 (Ito).
Neal discloses a torque limiting assembly comprising: an input shaft (connected to cam 10, see column 1, lines 25-27); an output shaft (connected to roller cage 12, see column 1, lines 25-27); and a first resilient biasing member (torsion spring 14) having a first portion coupled to the input shaft and a second portion coupled with the output shaft (see column 1, lines 20-24); wherein the assembly is configured such that, in a low torque mode (i.e., when the torque applied is insufficient to cause deflection of the torsion spring), when the input shaft is rotated in a first direction the torsion spring 14 is deflected by a relatively low amount and transmits a force from rotation of the input shaft to drive rotation of the output shaft; and wherein the assembly is configured such that, in a high torque mode, when the input shaft is rotated in the first direction the torsion spring 14 is deflected by a relatively high amount such that the input shaft rotates relative to the output shaft, thereby moving or urging an engagement member (11) so as to engage a housing (fixed outer race 13) to prevent or inhibit rotation of the input shaft relative to the housing. See column 1, lines 28-37 and column 2, lines 11-16.
Neal differs from the presently claimed device in that the resilient biasing member is deflected (twisted) when torque is applied thereto, rather than compressed as in the case of the compression springs 50, 54 of the invention. It is noted that Neal suggests in column 1, lines 24-25 that the torsion spring 14 can take the form of a torsion bar as shown in Fig. 1, or alternatively could be a wound coil spring. In either case the torsion spring will twist, rather than compress, when torque is applied.
Ito is from the same field of endeavor as Neal, i.e. torque responsive coupling devices using rollers as engagement elements. Figs. 14-16 of Ito show an embodiment similar to the device of Neal where engagement elements in the form of rollers 21 are disposed between an input shaft 16 and an output shaft 13 connected by a torsion bar 30, and the rollers are forced against an outer race 11 when torque above a predetermined amount causes distortion of the torsion bar and relative rotation of the input shaft and output shaft. Figs. 1-4 show an alternative embodiment which is similar to the present invention in that compression springs 30 are arranged between the input and output members instead of a torsion bar as in Figs. 14-20. Ito thus provides evidence that compression springs were known to be mechanically equivalent to a torsion bar as a means for centering the input member and output member of a roller type torque transmitting coupling.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute compression springs arranged between the members 10 and 12 of Neal in the manner shown in Figs. 1-4 of Ito in view of the suggestion of Ito that the compression springs and torsion bar are mechanically equivalent means for centering the input and output members.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 3,890,803 discloses a torque limiter including an input member 10, output member 11, engagement members 14 that are urged outwardly into engagement with a fixed ring 15 in response to torque exceeding a pre-stressing of a torsion bar 18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656